DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 were pending for examination in the application filed November 14, 2019. Claims 1, 12, 13 and 20 are amended, claims 11 and 19 cancelled, and no additional claims added as of the remarks and amendments made February 12, 2021.
Claims 1, 14, and dependent claims remain interpreted in light of the §112(f) interpretation of the Non-Final Rejection of August 18, 2020.

Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance:
Prior art does not disclose the uniquely combined elements and method steps in the order named of the smart lid sleeve system comprising: a lid sleeve comprises a first part and a second part, wherein the first part is configured to attach to a lid of a container, wherein the second part is configured to attach to a neck of the container proximal to a container opening of the container, wherein the lid is configured to be openably coupled with the container opening, wherein the lid is associated with a plurality of coupling states in relation to the container opening, at least one sensor disposed on the lid sleeve, wherein the at least one sensor is configured for generating at least one sensor data, wherein the at least one sensor data corresponds to the plurality of coupling states, a processing device communicatively coupled with the at least one sensor, wherein the processing device is further configured for: analyzing the at least one sensor data, and generating at least one notification based on the analyzing, wherein the at least one notification comprises a coupling indicator associated with the lid, a storage device configured for storing the at least one notification, a transmitter communicatively coupled with the processing device, wherein the transmitter is configured for transmitting the at least one notification to at least one user device associated with at least one user, and a power source electrically coupled with the at least one sensor, the transmitter, the processing device, and the storage device, wherein the power source is disposed on the lid sleeve and wherein the first part is attached to the second part using a plurality of couplers, wherein the plurality of couplers comprise a resilient material facilitating the lid to transition between the plurality of coupling states, wherein one of the plurality of couplers is configured to be cut or torn, wherein remaining of the plurality of couplers is configured to be used as a tether between the first part and the second part.
Prior art such as Burke Jr. et al. (Burke; U.S. Patent Application Publication 2014/0266760 A1) discloses aspects of the smart lid sleeve system comprising: a lid sleeve comprises a first part and a second part, wherein the first part is configured to attach to a lid of a container (Element 5), wherein the 
The present invention discloses the uniquely combined elements and method steps in the order named of the smart lid sleeve system comprising: a lid sleeve comprises a first part and a second part, wherein the first part is configured to attach to a lid of a container, wherein the second part is configured 
The references stated above and in the conclusion section neither alone, nor in combination teach or suggest the uniquely combined elements and method steps in the order named of the smart lid sleeve system comprising: a lid sleeve comprises a first part and a second part, wherein the first part is configured to attach to a lid of a container, wherein the second part is configured to attach to a neck of the container proximal to a container opening of the container, wherein the lid is configured to be openably coupled with the container opening, wherein the lid is associated with a plurality of coupling states in relation to the container opening, at least one sensor disposed on the lid sleeve, wherein the at least one sensor is configured for generating at least one sensor data, wherein the at least one sensor data corresponds to the plurality of coupling states, a processing device communicatively coupled with the at least one sensor, wherein the processing device is further configured for: analyzing the at least one sensor data, and generating at least one notification based on the analyzing, wherein the at least one notification comprises a coupling indicator associated with the lid, a storage device configured for storing the at least one notification, a transmitter communicatively coupled with the processing device, wherein the transmitter is configured for transmitting the at least one notification to at least one user device associated with at least one user, and a power source electrically coupled with the at least one sensor, the transmitter, the processing device, and the storage device, wherein the power source is disposed on the lid sleeve, and wherein the first part is attached to the second part using a plurality of couplers, wherein the plurality of couplers comprise a resilient material facilitating the lid to transition between the plurality of coupling states, wherein one of the plurality of couplers is configured to be cut or torn, wherein remaining of the plurality of couplers is configured to be used as a tether between the first part and the second part, nor the motivation to do so.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Roth et al. disclosed Pharmaceutical Container Which Transmits An Audio Signal (U.S. Patent Application Publication 2002/0093427 A1).
22. A container as in claim 8 which is a bottle for pills, powders or liquids, wherein the micro-electronic device is incorporated in the cap, walls or bottom portion of said bottle.
23. A bottle as in claim 22 wherein the micro-electronic device is incorporated in the cap, walls or bottom portion of said bottle by adhesion thereto.
24. A pharmaceutical container for a patient which comprises a micro-electronic device that transmits dosage information for a pharmaceutical in the form of an audio signal, said micro-electronic device comprising: (a) a switch for activation of the micro-electronic device to transmit said audio signal:, (b) an audio signal generator circuit with programmable memory cells for storing information relating to the dosage of the pharmaceutical in the container, wherein said audio signal generator circuit is electrically connected and activated by said switch to supply a voltage, based on the information stored in the programmable memory cells, for the operation of a transmitter; (c) a transmitter which transmits signals to a remote receiver for the operation of a sound device, said transmitter being operatively connected to said audio signal generator circuit; and (d) at least one electric power source operatively connected to said audio signal generating circuit to power said audio signal generator circuit.
25. A pharmaceutical container for a patient which comprises: A. a lid, alternatively positionable to an opened position and a closed position; and B. a micro-electronic device that transmits dosage information for a pharmaceutical in the form of an audio signal, said micro-electronic device comprising: (a) a switch for sensing when said lid is in an opened position or closed position which activates the micro-electronic device to transmit said audio signal when said lid is in an opened position; (b) an audio signal generator circuit with programmable memory cells for storing information relating to the dosage of the pharmaceutical in the container, wherein said audio generator circuit is electrically connected and activated by said switch to supply a voltage, based on the information stored in the programmable memory cells, for the vibration of a sound device; (c) a sound device which vibrates to generate sound waves in response to a voltage, which is operatively connected to said audio signal generator circuit; and (d) at least one electric power source operatively connected to said audio signal generator circuit to power said audio signal generator circuit.
27. A container as in claim 26 which is a bottle for pills, powders or liquids, wherein the micro-electronic device is incorporated in the label, cap, walls or bottom portion of said bottle.
28. A bottle as in claim 27 wherein the micro-electronic device is incorporated in the label cap, walls or bottom portion of said bottle by adhesion thereto.

If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689